Citation Nr: 1733670	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability evaluation for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, currently evaluated as 10 percent disabling.

2. Entitlement to an initial compensable disability evaluation for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. The May 2011 rating decision granted service connection for tinea versicolor, claimed as skin condition, with an evaluation of 0 percent, effective May 26, 2009. The February 2010 rating decision continued an evaluation of 10 percent disabling for service-connected tinea pedis, with extension to legs and keratotic lesions and dystrophic nails.

This matter was previously before the Board in January 2015, at which time the Board remanded the issues for further development. The actions requested by that Remand were accomplished, and after readjudication of the issues, the Appeals Management Center (AMC) provided a May 2015 Supplemental Statement of the Case (SSOC). Thus, the Board found that there was substantial compliance with the Board's Remand directives, and the matter was then appropriately returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In a February 2016 decision, the Board, in pertinent part, denied an evaluation in excess of 10 percent for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, and denied a compensable disability evaluation for tinea versicolor. The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In November 2016, the Court, based on a Joint Motion for Partial Remand, vacated the Board's denials in relevant part, and remanded the issues for further consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In December 2016, the RO provided a Statement of the Case (SOC) concerning the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for tinnitus, entitlement to an initial evaluation in excess of 10 percent for right elbow arthritis with painful flexion, entitlement to an initial evaluation in excess of 10 percent for right elbow arthritis with painful supination and pronation, entitlement to an initial evaluation in excess of 10 percent for left elbow arthritis with painful flexion, and entitlement to an initial evaluation in excess of 10 percent for left elbow arthritis with painful supination and pronation. However, in a February 2017 VA Form 9, the Veteran stated that he wished to appeal all issues on his December 2016 Statement of the Case (SOC), and that he requests a hearing for the Board in Washington, DC. Given the pending hearings, the matters are not currently ripe for adjudication, and therefore, will not be addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, warrants a disability rating in excess of 10 percent, and that his service-connected tinea versicolor warrants a compensable disability evaluation.

The Board denied the Veteran's claims in its February 2016 decision, however, in November 2016, the Court, based on the Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision as it pertained to these issues and remanded the issues for further consideration. As noted in the Joint Motion, the Board did not to rely on adequate VA examinations in denying the claims. Although the Veteran was afforded VA examinations in December 2009, November 2010, March 2011, and April 2015, the record indicates that the Veteran's tinea pedis and tinea versicolor are worse in hot weather, seem to clear up in the winter with the cool weather, and recur more often in the summer. See December 2009 VA examination; May 2015 correspondence. However, in a January 2017 statement, the Veteran asserted, "I have never said that after my summer episodes, the conditions goes [sic] into remissions." Instead, the Veteran states that his fungal conditions are with him year round and that he has been using medications to treat them. The Veteran also asserts that the April 2015 VA examiner failed to list all the medications he uses for his infections. See January 2017 statement.

As noted in the Joint Motion, "[t]he Court has held that when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating." See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, the Board remands this matter for an additional VA examination to be provided during a period of active symptomatology or during a flare-up of the Veteran's service-connected tinea pedis and tinea versicolor, and for an examination that accurately reports the Veteran's medications. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran, and associated such with the claims file.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected skin disorders of tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, and tinea versicolor. This examination must be scheduled during a period of flare-up of these conditions, which the record notes to be during warmer weather or summer months. See December 2009 VA examination; May 2015 correspondence. Verification of such may be required; the Veteran asserts that his condition is never in remission. See January 2017 statement.

The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's conditions. Every reasonable effort must be made to secure such an examination during a flare-up. Appropriate instructions must be provided to the Veteran in this regard.  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should attempt to document the Veteran's symptoms based on the Veteran's description of symptoms during a period of flare up,

The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

The examiner must respond to the inquiries:

(a) What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders?

(b) The examiner must also note the types of medications that have been required for the Veteran's skin conditions in the year preceding the examination. The examiner must also comment on whether the Veteran uses medications for his skin disorder(s) and whether the manifestations of his skin disorder(s) warrant constant or nearly constant use of medication.

3. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


